
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.44


FULL RECOURSE
UNSECURED
PROMISSORY NOTE


$100,000.00   October 22, 2001     Walnut Creek, California

        FOR VALUE RECEIVED, the sufficiency of which is acknowledged hereby,
Harry Wiggins ("Maker"), an individual, promises to pay Tier Technologies, Inc.,
a California corporation ("Holder"), or order, at 1350 Treat Boulevard, Suite
250, Walnut Creek, California or such other place as Holder may from time to
time designate, in lawful money of the United States, the principal sum of one
hundred thousand dollars ($100,000.00), as set forth below.

1.Interest. Interest on the principal sum of this Note shall accrue at the rate
of 3.55% per annum, compounded semi-annually, based on a 365-day year and the
actual number of days elapsed.

2.Payment/Forgiveness. Forgiveness of principal and interest will occur ratably
over thirty-six (36) months from the date of issuance of the Note. The amount
forgiven will be included as income in the Holder's paycheck and subject to all
applicable withholding taxes.

    Maker and Holder agree that if Maker's employment with Holder terminates for
any reason before this Note is completely repaid or forgiven, Maker personally
guarantees the remaining outstanding principal and any accrued interest ("the
unforgiven balance") and shall repay the unforgiven balance immediately. Maker
hereby consents to a right of offset by the Holder for all amounts that the
Maker has outstanding under this Note against any compensation due Maker in the
event of termination, and Maker agrees to execute any written documentation to
effect such payment.

3.Prepayment. This Note may be prepaid in whole or in part, at any time, without
penalty or premium.

4.Application of Payments. All payments received by Holder shall be applied
first to accrued interest, then to any other charges due with respect to this
Note, and then to the then-unpaid principal balance.

5.Default and Remedies.

a.Default. Maker will be in default under this Note if (i) Maker fails to repay
principal and/or interest in full in accordance with the terms set forth in
Section 2, or (ii) Maker breaches any other covenant or agreement under this
Note.

b.Remedies. Upon Maker's default, Holder may (i) upon fifteen (15) days' written
notice to Maker, declare the entire principal sum and all accrued and unpaid
interest hereunder immediately due and payable and (ii) exercise any and all
remedies provided under applicable law. Maker accepts and agrees that this Note
is a full recourse Note and that Holder may exercise any and all remedies
available to it under law.


6.Waivers. Maker, and any endorsers or guarantors hereof, severally waive
diligence, presentment, protest and demand and also notice of dishonor of this
Note, and expressly agrees that this Note, or any payment hereunder, may be
extended from time to time without

1

--------------------------------------------------------------------------------

notice, all without in any way affecting the liability of Maker or any endorsers
or guarantors hereof. No extension of time for the payment of this Note, or any
installment hereof, agreed to by Holder with any person now or hereafter liable
for the payment of this Note, shall affect the original liability of Maker under
this Note, even if Maker is not a party to such agreement. Holder may waive its
right to require performance of or compliance with any term, covenant or
condition of this Note only by express written waiver.

7.Miscellaneous.

a.Maker shall pay all costs, including, without limitation, reasonable
attorneys' fees and costs incurred by Holder in collecting the sums due
hereunder, whether or not any legal action is actually filed, litigated or
prosecuted to judgment or award. In the event of any action or legal proceeding
concerning this Note or the enforcement of any rights hereunder, Holder shall be
entitled to, in addition to any other relief to which Holder may be entitled,
all legal and court costs and expenses, including reasonable attorneys' fees,
incurred by Holder in connection with such action.

b.This Note may be modified only by a written agreement executed by Maker and
Holder.

c.This Note shall be governed by California law.

d.The terms of this Note shall inure to the benefit of and bind Maker and Holder
and their respective heirs, legal representatives and successors and assigns.

e.Time is of the essence with respect to all matters set forth in this Note.

f.If this Note is destroyed, lost or stolen, Maker will deliver a new Note to
Holder on the same terms and conditions as this Note, with a notation of the
unpaid principal and accrued and unpaid interest in substitution of the prior
Note. Holder shall furnish to Maker reasonable evidence that the Note was
destroyed, lost or stolen and any security or indemnity that may be reasonably
required by Maker in connection with the replacement of this Note.

        IN WITNESS WHEREOF, Maker has executed this Note as of the date and year
first above written.

    Maker:   /s/  HARRY WIGGINS      

--------------------------------------------------------------------------------

Harry Wiggins
APPROVED:
 
Holder:
 
/s/  LAURA B. DEPOLE      

--------------------------------------------------------------------------------

Tier Technologies, Inc.
 
 
By:
 
/s/  LAURA B. DEPOLE      

--------------------------------------------------------------------------------

CFO & Secretary

cc: Human Resources
      Accounting

2

--------------------------------------------------------------------------------



QuickLinks


FULL RECOURSE UNSECURED PROMISSORY NOTE
